EIGHTH AMENDMENT TO CREDIT AGREEMENT Dated as of January 29, 2016 amongCACI INTERNATIONAL INC, as the Borrower, THE SUBSIDIARIES OF THE BORROWER IDENTIFIED HEREIN,as the Guarantors, BANK OF AMERICA, N.A.,as Administrative Agent, Swing Line Lender and L/C Issuer, andThe Lenders Party HeretoArranged By: MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED, J.P. Morgan Securities LLC, PNC Capital Markets LLC, Royal Bank of Canada, SunTrust Robinson Humphrey, Inc., Wells Fargo Securities, LLC, The Bank of Tokyo-Mitsubishi UFJ, Ltd. and Fifth Third Bank, as Joint Lead Arrangers and Joint Bookrunners EIGHTH AMENDMENT THIS EIGHTH AMENDMENT (this “Amendment”) dated as of January 29, 2016 to the Credit Agreement referenced below is by and among CACI International Inc, a Delaware corporation (the “Borrower”), the Guarantors identified on the signature pages hereto, the Lenders identified on the signature pages hereto and Bank of America, N.A., in its capacity as Administrative Agent (in such capacity, the “Administrative Agent”). W I T N E S S E T H WHEREAS, revolving credit and term loan facilities have been extended to the Borrower pursuant to the Credit Agreement dated as of October 21, 2010 among the Borrower, the Guarantors identified therein, the Lenders identified therein and the Administrative Agent (as amended, modified, supplemented, increased and extended from time to time, the “Credit Agreement”); and WHEREAS, the Borrower has requested certain modifications to the Credit Agreement and the Required Lenders have agreed to the requested modifications to the Credit Agreement on the terms and conditions set forth herein. NOW, THEREFORE, IN CONSIDERATION of the premises and other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties hereto agree as follows: 1.Defined Terms.Capitalized terms used herein but not otherwise defined herein shall have the meanings provided to such terms in the Credit Agreement (as amended hereby). 2.Amendments. (a)The second paragraph in the introduction to the Credit Agreement is hereby amended to read as follows: The Borrower has requested that the Lenders provide credit facilities for the purposes set forth herein, and the Lenders are willing to do so on the terms and conditions set forth herein. (b)The following defined terms are hereby added to Section 1.01 of the Credit Agreement in the appropriate alphabetical order to read as follows: “Eighth Amendment Closing Date” means January 29, 2016. “NSS” means, collectively, L-3 National Security Solutions, Inc., a Delaware corporation and L-3 Data Tactics Corporation, a Virginia corporation. “NSS Acquisition” means the acquisition by the Borrower, directly or indirectly, of all of the outstanding share capital of NSS, pursuant to and in accordance with the NSS Purchase Agreement. “NSS Acquisition Costs” means (i) the purchase price for the NSS Acquisition, (ii) the refinancing or repayment of third party indebtedness for borrowed money of NSS and its Subsidiaries, if required, and (iii) fees, costs and expenses incurred in connection with the NSS Acquisition and the financing therefor and transactions contemplated thereby. “NSS Acquisition Closing Date” means the date that the NSS Acquisition is consummated and the funding of the NSS Facilities occurs. “NSS Facilities” means the NSS Incremental Term Facilities and Revolving Loans necessary to finance the NSS Acquisition Costs on the NSS Acquisition Closing Date. “NSS Incremental Term Facility” has the meaning specified in Section 2.17. “NSS Purchase Agreement” means that certain Stock Purchase Agreement, dated December 7, 2015, by and among the Borrower, CACI, Inc.-Federal and L-3 Communications Corporation. “Specified Purchase Agreement Representations” means such of the representations made by NSS with respect to NSS and its subsidiaries in the NSS Purchase Agreement as are material to the interests of the Lenders, but only to the extent that the Borrower (or its Affiliate) has the right to terminate its (or its Affiliate’s) obligations under the NSS Purchase Agreement, or decline to consummate the NSS Acquisition, as a result of a breach of such representations in the NSS Purchase Agreement. (c)The following defined terms in Section 1.01 of the Credit Agreement are hereby amended to read as follows: “Consolidated Fixed Charges” means, for any period, for the Borrower and its Subsidiaries on a consolidated basis, an amount equal to the sum of (a)the cash portion of Consolidated Interest Charges for such period plus (b)the cash portion of rent and lease expense for such period plus (c) Consolidated Scheduled Funded Debt Payments for such period plus(d) Restricted Payments made under Section 8.06(d) (other than all Restricted Payments made since the end of the most recent Applicable Period most recently ended prior to the date of such Restricted Payment if, at the time any such Restricted Payment is made, the Consolidated Total Leverage Ratio recomputed as of the end of such Applicable Period is less than 3.0:1.0 on a Pro Forma Basis after giving effect to such Restricted Payment plus all other Restricted Payments made since the end of such Applicable Period).If the NSS Facilities are funded on the NSS Acquisition Closing Date, then, in calculating Consolidated Fixed Charges for any measurement period ending prior to the first anniversary of the NSS Acquisition Closing Date, the cash portion of Consolidated Interest Charges and the Consolidated Scheduled Funded Debt Payments included in Consolidated Fixed Charges for such measurement period shall be calculated for the period from the NSS Acquisition Closing Date to the end of the measurement period and annualized. “Fee Letter” means each of the following (individually or collectively, as the context may require): (a) the letter agreement dated December 22, 2015 among the Borrower, the Arrangers, Bank of America, JPMorgan Chase Bank, N.A., PNC Bank, National Association, Royal Bank of Canada, SunTrust Bank, Wells Fargo Bank, National Association, The Bank of Tokyo-Mitsubishi UFJ, Ltd., and Fifth Third Bank and (b) the letter agreement dated December 22, 2015 among the Borrower, MLPFS, and Bank of America. “Permitted Acquisition” means (x) the NSS Acquisition and (y) any other Investment consisting of an Acquisition by the Borrower or any Subsidiary, provided that, in the case of this clause (y), (a) no Event of Default shall have occurred and be continuing or would result from such Acquisition; (b) the property acquired (or the property of the Person acquired) in such Acquisition is used or useful in the same or a similar line of business of providing IT products, solutions, services and professional services as the Borrower and its Subsidiaries were engaged in on the Closing Date (or any reasonable extensions or expansions thereof); (c) in the case of the Acquisition of Equity Interests of another Person, the board of directors (or other comparable governing body) of such other Person shall have duly approved such Acquisition; (d) the aggregate cash and non-cash consideration (including Indebtedness assumed by the Borrower or any Subsidiary, the good faith estimate by the Borrower of the maximum amount of any deferred purchase price obligations (including earn‑out payments) payable by the Borrower or any Subsidiary and Equity Interests issued by the Borrower to the seller as consideration) from and after the Eighth Amendment Closing Date for Foreign Acquisitions shall not exceed the greater of (i) $200 million and (ii) ten percent (10%) of total assets of the Borrower and its Subsidiaries on a consolidated basis as of the end of the Applicable Period; (e) the Borrower shall have delivered to the Administrative Agent a Pro Forma Compliance Certificate demonstrating that after giving effect to such Acquisition on a Pro Forma Basis the Loan Parties shall be in compliance with the financial covenants set forth in Section 8.11 recomputed as of the end of the Applicable Period; and (f) immediately after giving effect to such Acquisition, there shall be at least $50 million of availability existing under the Aggregate Revolving Commitments. “Specified Representations” means the representations and warranties made in Sections 6.01(a) (as to valid existence) and (b)(ii), the first clause of Section 6.02, Section 6.02(a), Section 6.04, Section 6.14, Section 6.18 (after giving effect to the consummation of the NSS Acquisition, the borrowings under the NSS Facilities and the payment of the NSS Acquisition Costs), Section 6.19 (but only with respect to (i) assets with respect to which a lien may be perfected by the filing of a financing statement under the Uniform Commercial Code, (ii) the pledge and perfection of security interests in Equity Interests of the Borrower’s material, wholly-owned Domestic Subsidiaries (excluding delivery of stock certificates of NSS and its Subsidiaries to the extent not received from the seller under the NSS Purchase Agreement) and (iii) other assets a security interest in which can be provided and perfected after the Borrower’s use of commercially reasonable efforts to do so or without undue burden or expense), Section 6.21 and Section 6.22. “Swing Line Sublimit” means an amount equal to the lesser of (a) $100,000,000 and (b) the Aggregate Revolving Commitments.The Swing Line Sublimit is part of, and not in addition to, the Aggregate Revolving Commitments. (d)Subject to Section 3, the following defined term in Section 1.01 of the Credit Agreement is hereby amended to read as follows: “Applicable Rate” means the following percentages per annum, based upon the Consolidated Total Leverage Ratio as set forth in the most recent Compliance Certificate received by the Administrative Agent pursuant to Section7.02(b): Pricing Tier Consolidated Total Leverage Ratio Eurodollar Rate Loans Base Rate Loans Commitment Fee 1 < 1.25:1.00 1.25% 0.25% 0.20% 2 > 1.25:1.00 but < 2.25:1.00 1.50% 0.50% 0.25% 3 > 2.25:1.00 but < 3.25:1.00 1.75% 0.75% 0.30% 4 > 3.25:1.00 but < 4.00:1.00 2.00% 1.00% 0.35% 5 > 4.00:1.00 2.75% 1.75% 0.40% Any increase or decrease in the Applicable Rate resulting from a change in the Consolidated Total Leverage Ratio shall become effective as of the first Business Day immediately following the date a Compliance Certificate is required to be delivered pursuant to Section7.02(b); provided, however, that if a Compliance Certificate is not delivered when due in accordance with such Section, then, upon the request of the Required Lenders, Pricing Tier 5 shall apply as of the first Business Day after the date on which such Compliance Certificate was required to have been delivered and shall remain in effect until the date on which such Compliance Certificate is delivered in accordance with Section7.02(b).The Applicable Rate in effect from the NSS Acquisition Closing Date through the first Business Day immediately following the date a Compliance Certificate is required to be delivered pursuant to Section7.02(b) for the first fiscal quarter ending after the NSS Acquisition Closing Date shall be determined based upon the Consolidated Total Leverage Ratio, determined on a Pro Forma Basis after giving effect to the NSS Acquisition and related transactions on the NSS Acquisition Closing Date.Notwithstanding anything to the contrary contained in this definition, the determination of the Applicable Rate for any period shall be subject to the provisions of Section 2.10(b). (e) The last sentence in the definition of “Applicable Percentage” in Section 1.01 of the Credit Agreement is hereby amended to read as follows: The initial Applicable Percentage of each Lender is set forth opposite the name of such Lender on Schedule 2.01 or in the Assignment and Assumption pursuant to which such Lender becomes a party hereto or in any documentation executed by such Lender pursuant to Section 2.16(a) or Section 2.17, as applicable. (f)The definitions of “Six3 Acquisition Costs”, “Six3 Facilities” and “Specified Merger Agreement Representations” are hereby deleted from the Credit Agreement in their entirety. (g)Section 1.03(b) of the Credit Agreement is hereby amended by adding the following at the end thereof: Without limiting the foregoing, leases shall continue to be classified and accounted for on a basis consistent with that reflected in the Audited Financial Statements for all purposes of this Agreement, notwithstanding any Accounting Change relating thereto, unless the parties hereto shall enter into a mutually acceptable amendment addressing such changes, as provided for above. (h)The reference to “Fifth Amendment Closing Date” in the first paragraph of Section 2.16(a) is hereby amended to be a reference to the “NSS Acquisition Closing Date”. (i)A new Section 2.17 is hereby added to the Credit Agreement to read as follows: 2.17NSS Incremental Term Facilities.
